NUMBER 13-08-00231-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JEROME WENDALL ELLIS,                                                         Appellant,

                                             v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 377th District Court
                          of Victoria County, Texas.


                          MEMORANDUM OPINION

                 Before Justices Rodriguez, Garza, and Vela
                 Memorandum Opinion by Justice Rodriguez

       Appellant, Jerome Wendall Ellis, was indicted for the offense of burglary of a

habitation. See TEX . PENAL CODE ANN . § 30.02(a)(3), (c)(2) (Vernon 2003). Appellant

pleaded guilty pursuant to an agreement with the State.           The trial court deferred

adjudication and placed appellant on community supervision for a period of five years. The

State filed a motion to adjudicate guilt alleging that appellant had violated four conditions
of his community supervision by, among other things, committing the offense of indecency

with a child by contact. See id. § 21.11(a)(1) (Vernon 2003). After a hearing, the trial court

determined that appellant violated the terms of his community supervision, found appellant

guilty of burglary of a habitation, and sentenced appellant to sixteen years' confinement in

the Texas Department of Criminal Justice-Institutional Division. This appeal ensued.

       Concluding there are no arguable grounds for an appeal, appellant's counsel filed

an Anders brief. We affirm the trial court's judgment.

                                      I. ANDERS BRIEF

       Appellant's court-appointed counsel filed a brief in which he has concluded the

appeal is wholly frivolous and without merit. See Anders v. California, 386 U.S. 738, 744

(1967). Appellant's brief meets the requirements of Anders. See id. at 744-45; see also

High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978). In compliance

with Anders, counsel presented a professional evaluation of the record and referred this

Court to what, in his opinion, are the only possible errors in the record that might arguably

support an appeal, including the following: (1) whether the evidence supporting revocation

was sufficient; (2) whether the trial court failed to consider mitigating evidence at the

punishment hearing; (3) whether the sentence imposed was constitutional; and (4) whether

trial counsel provided ineffective assistance. See Anders, 386 U.S. at 744; Currie v. State,

516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see also High, 573 S.W.2d at 812.

       In compliance with High, 573 S.W.2d at 813, appellant's counsel has discussed

why, under controlling authority, there are no errors in the trial court's judgment. Counsel

has informed this Court that he has: (1) examined the record and found no arguable

grounds to advance on appeal, (2) forwarded a copy of the brief and his motion to withdraw

to appellant, and (3) informed appellant of his right to review the record and to file a pro se

                                              2
response within thirty days.1 See Anders, 386 U.S. at 744; Stafford v. State, 813 S.W.2d
503, 510 n.3 (Tex. Crim. App. 1991) (en banc); see also In re Schulman, 252 S.W.3d 403,

409 n.23 (Tex. Crim. App. 2008). More than an adequate period of time has passed, and

appellant has not filed a pro se response. See In re Schulman, 252 S.W.2d at 409.

                                 II. INDEPENDENT REVIEW OF RECORD

        The Supreme Court has advised appellate courts that upon receiving a “frivolous

appeal” brief, they must conduct “a full examination of all the proceeding[s] to decide

whether the case is wholly frivolous.” Penson v. Ohio, 488 U.S. 75, 80 (1988); see Ybarra

v. State, 93 S.W.3d 922, 926 (Tex. App.–Corpus Christi 2003, no pet.). Accordingly, we

have carefully reviewed the entire record and counsel's brief and have found nothing

arguably supporting an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim.

App. 2005); Stafford, 813 S.W.2d at 509. We agree with counsel that the appeal is wholly

frivolous. See Bledsoe, 178 S.W.3d at 827-28 ("Due to the nature of Anders briefs, by

indicating in the opinion that it considered the issues raised in the briefs and reviewed the

record for reversible error but found none, the court of appeals met the requirements of

Texas Rule of Appellate Procedure 47.1."). We affirm the trial court's judgment.

                                             IV. CONCLUSION

        In accordance with Anders, appellant's counsel has asked this Court for permission

to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex.

App.–Dallas 1995, no pet.) (noting that "[i]f an attorney believes the appeal is frivolous, he


        1
          The Texas Court of Crim inal Appeals has held that "the pro se response need not com ply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for th court those
issues which the indigent appellant believes the court should consider in deciding whether the case presents
any m eritorious issues." In re Schulman, 252 S.W .3d 403, 409 n.23 (Tex. Crim . App. 2008) (quoting W ilson
v. State, 955 S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).
                                                      3
must withdraw from representing tej appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous") (citations omitted)). Counsels' motion to

withdraw as appellate counsel was carried with the case on October 22, 2008. See

Anders, 386 U.S. at 744. Having affirmed the judgment, we now grant counsel's motion

to withdraw. Within five days of the date of this Court's opinion, counsel is ordered to send

a copy of the opinion and judgment to appellant and to advise appellant of his right to file

a petition for discretionary review.2 See TEX . R. APP. P. 48.4; see also In re Schulman, 252
S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).



                                                                        NELDA V. RODRIGUEZ
                                                                        Justice

Do not publish.
TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 30th day of April, 2009.




         2
            No substitute counsel will be appointed. Should appellant wish to seek further review of this case
by the Texas Court of Crim inal Appeals, he m ust either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review m ust be filed within
thirty days from the date of either this opinion or the last tim ely m otion for rehearing that was overruled by this
Court. See T EX . R. A PP . P. 68.2. Any petition for discretionary review m ust be filed with this Court, after which
it will be forwarded to the Texas Court of Crim inal Appeals. See T EX . R. A PP . P. 68.3; 68.7. Any petition for
discretionary review should com ply with the requirem ents of Rule 68.4 of the Texas Rules of Appellate
Procedure. See T EX . R. A PP . P. 68.4.



                                                          4